DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 17 June 2022 have been fully considered but they are not persuasive.
The remarks center around the added portion of the amended claims “wherein the controller is configured to initiate the memory operation in response to a single command”.  Since there is no definition in the specification what exactly is a “single command”, it will be understood as a command to carry out a single or specific operation of the memory by the memory controller.
First, if it is just a single command, the specification states in para 0005 that “Prior art NVM IC's have limited commands like (1) read page in flash; (2) erase block in flash; (3) program page in flash, etc.  With this invention, new additional commands are executed: (4) read page in the SRAM of the block only; (5) read new page from the nonvolatile memory (NVM) block; (6) write page into SRAM of the block, but, not program into the NVM block until such a command is additionally given.”  
If all it takes for the controller to initiate the memory operation is merely a single command, without specifying what the specific command is, this is considered taught by the prior arts.
	Second, if “single command” was meant to be specifically a “single” physical command, then the claim language “controller is configured to initiate the memory operation in response to a single command”, is not taught/supported by the specification.  Nowhere in the specs includes support for this claimed language.  And the remarks does not specify where the support from the specification is either.  This limitation is therefore considered as new matter.
	With respect to “in the same memory operation” (line 6 of claim 53), Killbuck et al. (US 2005/0204091) discloses “The synchronous DRAM 352 is utilized by the memory controller  312 to allow an increased access speed to the NAND architecture Flash memory subsystem 304.” (para 0042).  The SDRAM 352 is coupled to the memory controller 312 via the internal bus 320, see also fig. 3B.  Therefore, Killbuck et al. disclosed the claimed limitation “a controller configured to perform a memory operation involving the volatile memory and the nonvolatile memory in the same memory operation”.
	As with the amended limitation “wherein the volatile memory supports byte-granularity memory read operations”, although this is not also found to be supported by the specification, it is however taught by Bellows et al. (US 2007/0214335).  See para 0041, 0050, 0051, 0053, 0056, etc.… (access granularity is used in read operations).
	These form the bases for the claims rejection which follows.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 53, 55 – 57, 63 – 68, 70 and 72 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 53, lines 7-8, the newly added limitation “wherein the controller is configured to initiate the memory operation in response to a single command” is not described in the original specification.  This is also considered as lacking required written description.

In claims 55 and 72, the “byte-addressable-read” memory operation is not taught in the original specification.

Also in claim 56, both claimed features “the controller connects to a host device via a host interface” AND “configured to perform address mapping based on address received from the host device” are not described in the original specification.  This is also considered as lacking required written description.
Claim 57 also fails to comply with written description: “the controller is configured to read data from the nonvolatile memory at a location associated with the mapped address”.  This feature is not taught in the original specification.

	Similarly, the features claimed in claims 63 – 68 and 70 are not described/supported by the original specification.
“the controller is configured to assign a first portion of the volatile memory for holding write data and a second portion of the volatile memory for holding read data”, claim 63; 
“an address decoder, the address decoder configured to determine physical media addresses for memory access”, claim 64; 
“the address decoder is distinct from the controller”, claim 65;
“wherein the controller is responsive to external commands received from a host device via a host interface”, claim 68.
These are considered as failing to comply with the written description requirement.
Appropriate correction is required in order to overcome this type of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 53, 54, 64, 69 and 70 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Killbuck et al. (US 2005/0204091) in view of Evans et al. (US 7,171,528), and further in view of Bellows et al. (US 2007/02154335).
Regarding claims 53, 54 and 69, Killbuck et al. disclose a device (figs. 1 – 3 and all related texts) comprising: 
a nonvolatile memory (referred to as the Flash memory array 112, fig. 1); 
a volatile memory separate from the nonvolatile memory (Buffer Memory 126; and 
a controller (embedded controller, abstract) configured to access the volatile memory and the nonvolatile memory, the controller additionally configured to perform memory operations involving the volatile memory and the nonvolatile memory (see par 0013 – 0017) in the same memory operation (see fig. 3B and para 0041 and 0042), 
wherein the device further comprises a data connection configured to perform double data rate data transfer (see para 0031, 0035, 0038, 0040, etc…).

Killbuck et al. disclose the device shown above, except wherein the volatile memory supports byte-granularity memory access, wherein the device is further configured to implement a read-modify-write operation.  This feature is taught by Evans et al. (col. 1, lines 22 – 54, and col. 24, lines 4 – 22).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to combine the references as shown so that merged write or masked write accesses can substantially reduce peak bandwidth (col. 1, lines 22 – 42).

Killbuck et al. and Evans et al. disclose the device shown above, except wherein the volatile memory supports byte-granularity memory read operations. This feature is taught by Bellows et al. (See para 0041, 0050, 0051, 0053, 0056, etc.… access granularity is used in read operations).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to combine the references as cited to support scaled prefetch modes for power savings (see para 0019).

Regarding claims 64 and 70, Killbuck et al. also disclose the device above, further comprising an address decoder (see par 0025, 0027), the address decoder configured to determine physical media addresses for memory access (this is considered inherent function of a decoder).

Claim 63 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Killbuck et al. (US 2005/0204091) in view of Evans et al. (US 7,171,528) and Bellows et al. (US 2007/02154335), and further in view of Fandrich et al. (US 5,509,134).
Regarding claim 63, Killbuck et al. and Evans et al. disclose the device as set forth above, except herein the volatile memory includes at least a first port and a second port.
	This feature is taught by Fandrich et al. (col. 11, lines 10 – 28; col. 13, line 66 – col. 14, line 11).
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to combine the references as cited, so that the system provides flexible operation (col. 11, lines 23 – 28).

Claim 64 and 71 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Killbuck et al. (US 2005/0204091) in view of Evans et al. (US 7,171,528) and Bellows et al. (US 2007/02154335), and further in view of Nishihara et al. (US 2006/0087893).
Regarding claims 67 and 71, Killbuck et al. and Evans et al. disclose the device as of claim 53, except further comprising an energy storage device configured to provide backup power for preservation of content stored in the volatile memory in the event of power loss.
This feature is taught by Nishihara et al. (see para 0212 and 0335, 0338).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to combine the references as shown, so that data is not lost in case of power down.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See additional cited references for related disclosures to the claimed invention.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LY D PHAM whose telephone number is (571)272-1793. The examiner can normally be reached M-F: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LY D. PHAM
Examiner
Art Unit 2827



/LY D PHAM/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        August 4, 2022